Case 2:21-cv-00042-LEW Document 1-4 Filed 02/03/21 Page 1 of 1                              PageID #: 36


                                            Payoff Quote
 Caliber Loan Number               9805401313
 Borrower Name                ESTATE OF EUGENE A GEAUMONT
 FC Sale Date                          N/A




                                                      Advance Breakdown
 Today's Date                         1/19/2021       FCL ATTORNEY FEES                          $1,185.00
 Good Through Date                    1/26/2021       FCL MISC PROCEEDINGS                         $325.00
                                                      FCL TITLE FEES                               $340.00
 Principal                            167094.62       PP ‐ OTHER MAINTENANCE COSTS               $1,745.62
 Interest Due                          74689.10       PP‐BOARDING                                  $780.00
 Escrow/Impound Required               39478.82       PP‐DEBRIS REMOVE I/E HUD ALLOW             $1,450.00
 FHA / MI Premium Due                       0.00      PP‐DEBRIS REMOVE‐OTHER                        $35.00
 Late Charges Due                       3075.30       PP‐DEPOSIT/BOND                               $50.00
 P&I Advance                                0.00      PP‐ELECTRIC BILLS                            $313.30
 Deferred Amounts                         781.12      PP‐EMERGENCY REPAIRS                       $6,300.00
 Fees Required w/ Payoff                   40.50      PP‐HEALTH HAZARD REMOVAL I/E                 $125.00
 Funds to be Credited                   (129.05)      PP‐HEALTH HAZARD REMOVAL/MOLD              $5,780.00
 Unapplied Funds (DIS BAL)                  (.00)     PP‐INSPECTION EXTERIOR                     $1,079.00
 Total Advances                        34408.91       PP‐INTERIOR INSPECTION                       $352.00
                                                      PP‐LAWN <5000 SQ FT RECUT                  $3,245.23
                                                      PP‐LAWN 10001‐15000 SQ FT RECU               $150.00
                                                      PP‐LAWN CARE 35001‐43560 RECUT             $1,715.00
                                                      PP‐LAWN CARE RECUT                         $1,150.00
                                                      PP‐LOCK CHANGE                                $40.00
                                                      PP‐LOCK CHANGE/REKEY                         $460.00
                                                      PP‐MISC ‐ CONTROLLED THAW INT              $1,000.00
                                                      PP‐MISC‐CAP EXPOSED WIRE                      $10.00
                                                      PP‐OTHER REPAIRS                             $555.00
                                                      PP‐PUMP‐PUMP BASEMENT                        $800.00
                                                      PP‐PUMP‐REPL/INST SUMP                     $2,100.00
                                                      PP‐REPAIR ‐ PLUMBING REPAIRS                 $150.00
                                                      PP‐SNOW REMOVAL                              $375.00
                                                      PP‐TRIM SHRUBS                             $1,615.00
                                                      PP‐UTILITIES                                  $90.83
                                                      PP‐UTILITIES ‐ ELECTRIC                       $97.93
                                                      PP‐WINTERIZE DRY HEATING SYS                 $750.00
                                                      PP‐WINTERIZE‐DEWINTERIZE                     $240.00
                                                      PROP PRES ‐ OTHER REPLACEMENTS                 $5.00

 Total Amount Due             $    319,439.32

 Per Diem                                 28.61
            **Firm must add any outstanding attorney fees and costs to the total amount due**

 The above payoff figures are subject to final verification upon receipt of the payoff funds. If the payoff
 funds are insufficient to pay the total amount required to release the lien, Caliber reserves the right to
                                  return the funds to the remitting party.




                                                                                                              D
